DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). The certified copy has been filed in parent Application No. 13/884,043, filed on 05/08/2013.
Information Disclosure Statement
Acknowledgment is made of receipt of Information Disclosure Statement (PTO-1449) filed 09/21/2020. An initialed copy is attached to this Office Action.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. The claim limitation referred to is “imaging means” in claim 7.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 1, 2, 5-9, 11, 13, 14 and 16 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Smalley et al. (USPG Pub No. 2009/0040294), hereinafter “Smalley”, in view of Haussler et al. (USP No. 8,149,266), hereinafter “Haussler”.
Regarding claim 1, Smalley discloses a virtual image device (see Fig. 3) comprising: - an illumination device (305) and a modulator (310) configured to output light (see Fig. 3) - an optical system (320) configured to receive the light from the modulator and to generate a virtual image (see Fig. 3), - at least two diffraction gratings (330, 345) positioned proximate the optical system to increase a field of view of the virtual image (see Fig. 3, Paragraphs 28, 32, 35), - the at least two diffraction gratings (330, 345) are crossed in their direction of deflection (see Fig. 3, Paragraphs 330, 345). Smalley discloses the claimed invention except for a spatial light modulator. In the same field of endeavor, Haussler discloses a spatial light modulator (2) (see Fig. 1). Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to provide the device of Smalley with a spatial light modulator of Haussler for the purpose of modulating partial light waves propagating parallel which comprise the information of a hologram segment an which are assigned to a strip hologram (Col. 3, Lines 6-9).
Regarding claim 2, Smalley further discloses wherein a diffraction grating of the at least two diffraction gratings configured to increase a horizontal field of view of the virtual image and a further diffraction grating of the at least two diffraction gratings configured to increase a vertical field of view of the virtual image (Paragraphs 28, 32, 35).
Regarding claim 5, Smalley discloses wherein at least one of the two diffraction gratings comprises at least one volume grating which has at least two different diffraction angles which can be selected by at least two different angles of incidence or two different wavelengths of the light which illuminates the modulator or which can be selected by at least two different angles of incidence and two different wavelengths of the light which illuminates the modulator (Paragraphs 34, 35). Smalley and Haussler teach the device set forth above for claim 1, Haussler further discloses spatial light modulator (2) (see Fig. 1). It would have been obvious to one of ordinary skill to provide the device of Smalley with the teachings of Haussler for at least the same reasons as those set forth above with respect to claim 1.
Regarding claim 6, Smalley further discloses wherein the at least two diffraction gratings are designed such that the image is generated in the plane of a field lens of the optical system (Paragraphs 26, 27).
Regarding claim 7, Smalley further discloses wherein additional imaging means are provided in the optical path with which the image is imaged in a further magnified manner (see Fig. 3).
Regarding claim 8, Smalley discloses the claimed invention except for further comprising a position detector configured to detect the position of the eye pupils of an observer, where the virtual image device is controlled to generate virtual image based on the positions of the pupils. In the same field of endeavor, Haussler discloses further comprising a position detector configured to detect the position of the eye pupils of an observer, where the virtual image device is controlled to generate virtual image based on the positions of the pupils (Col. 4, Lines 55-64, Col. 5, Lines 23-28). Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to provide the device of Smalley with further comprising a position detector configured to detect the position of the eye pupils of an observer, where the virtual image device is controlled to generate virtual image based on the positions of the pupils of Haussler for the purpose of directing the light wave strips to an eye position (Col. 4, Lines 60-61).
Regarding claim 9, Smalley further discloses wherein the at least two diffraction gratings are designed such that an at least one-dimensional image is generated in a waveguide (Paragraph 32).
Regarding claim 11, Smalley further discloses wherein the virtual image device is a holographic display device (Paragraph 1).
Regarding claim 13, Smalley and Haussler teach the device set forth above for claim 1, Haussler further discloses where at least one filter (8) is disposed in an optical path for filtering higher diffraction orders of the wave fronts modulated by the spatial light modulator (2) (see Fig. 1). It would have been obvious to one of ordinary skill to provide the device of Smalley with the teachings of Haussler for at least the same reasons as those set forth above with respect to claim 1.
Regarding claim 14, Smalley discloses the claimed invention except for where a controllable tracking device is provided which serves to track the viewing window to an eye movement controlled by that movement. In the same field of endeavor, Haussler discloses where a controllable tracking device is provided which serves to track the viewing window to an eye movement controlled by that movement (Col. 4, Lines 55-64, Col. 5, Lines 23-28). Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to provide the device of Smalley with where a controllable tracking device is provided which serves to track the viewing window to an eye movement controlled by that movement of Haussler for the purpose of directing the light wave strips to an eye position (Col. 4, Lines 60-61).
Regarding claim 16, Smalley further discloses where at least one diffraction grating is a volume grating or a multiplex volume grating whose envelope of the refractive index modulation was set specifically by choosing a suitable coherence of the wave fields which were used for exposure during manufacture (Paragraphs 34, 35).
Claims 3, 4 and 12 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Smalley (USPG Pub No. 2009/0040294) in view of Haussler (USP No. 8,149,266) as applied to claim 1 above, and further in view of Kroll et al. (USPG Pub No. 2021/0278694), hereinafter “Kroll”.
The applied reference has a common assignee with the instant application. Based upon the earlier effective U.S. filing date of the reference, it constitutes prior art under pre-AIA  35 U.S.C. 102(e). This rejection under pre-AIA  35 U.S.C. 103(a) might be overcome by: (1) a showing under 37 CFR 1.132 that any invention disclosed but not claimed in the reference was derived from the inventor of this application and is thus not an invention “by another”; (2) a showing of a date of invention for the claimed subject matter of the application which corresponds to subject matter disclosed but not claimed in the reference, prior to the effective U.S. filing date of the reference under 37 CFR 1.131(a); or (3) an oath or declaration under 37 CFR 1.131(c) stating that the application and reference are currently owned by the same party and that the inventor or joint inventors (i.e., the inventive entity) named in the application is the prior inventor under pre-AIA  35 U.S.C. 104 as in effect on March 15, 2013, together with a terminal disclaimer in accordance with 37 CFR 1.321(c). This rejection might also be overcome by showing that the reference is disqualified under pre-AIA  35 U.S.C. 103(c) as prior art in a rejection under pre-AIA  35 U.S.C. 103(a). See MPEP §§ 2146 et seq. 
Regarding claim 3, Smalley and Haussler disclose the claimed invention except for wherein the at least two diffraction gratings comprise liquid crystal diffraction gratings. In the same field of endeavor, Kroll discloses wherein the at least two diffraction gratings comprise liquid crystal diffraction gratings (20, 38) (see Fig. 2, Paragraphs 95, 102). Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to provide the device of Smalley and Haussler with wherein the at least two diffraction gratings comprise liquid crystal diffraction gratings of Kroll for the purpose of regulating the phase changes in the light which passes through the respective diffraction device (Paragraph 102).
Regarding claim 4, Smalley discloses and the other diffraction grating comprises a volume grating (Paragraphs 34, 35). Smalley and Haussler disclose the claimed invention except for wherein one diffraction grating comprises a liquid crystal diffraction grating. In the same field of endeavor, Kroll discloses wherein one diffraction grating comprises a liquid crystal diffraction grating (20/38) (see Fig. 2, Paragraphs 95, 102). Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to provide the device of Smalley and Haussler with wherein one diffraction grating comprises a liquid crystal diffraction grating of Kroll for the purpose of regulating the phase changes in the light which passes through the respective diffraction device (Paragraph 102).
Regarding claim 12, Smalley and Haussler disclose the claimed invention except for wherein at least one diffraction grating comprises a controllable liquid crystal grating with variable grating period. In the same field of endeavor, Kroll discloses wherein at least one diffraction grating (20, 38) comprises a controllable liquid crystal grating with variable grating period  (see Fig. 2, Paragraphs 95, 102). Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to provide the device of Smalley and Haussler with wherein at least one diffraction grating comprises a controllable liquid crystal grating with variable grating period of Kroll for the purpose of regulating the phase changes in the light which passes through the respective diffraction device (Paragraph 102).
Claim 10 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Smalley (USPG Pub No. 2009/0040294) in view of Haussler (USP No. 8,149,266) as applied to claim 1 above, and further in view of Leister (USPG Pub No. 2010/0097671).
Regarding claim 10, Smalley and Haussler disclose the claimed invention except for wherein the optical system is further configured to generate the virtual image for an eye of an observer and the virtual image device further comprises: an additional illumination device and a spatial light modulator configured to output additional light; and an additional optical system configured to receive the additional light from the illumination device and the spatial light modulator and to generate an additional virtual image for a further eye of the observer. In the same field of endeavor, Leister discloses wherein the optical system is further configured to generate the virtual image for an eye of an observer and the virtual image device (see Fig. 1) further comprises: an additional illumination device and a spatial light modulator configured to output additional light (see Fig. 1); and an additional optical system configured to receive the additional light from the illumination device and the spatial light modulator and to generate an additional virtual image for a further eye of the observer (see Fig. 1). Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to provide the device of Smalley and Haussler with wherein the optical system is further configured to generate the virtual image for an eye of an observer and the virtual image device further comprises: an additional illumination device and a spatial light modulator configured to output additional light; and an additional optical system configured to receive the additional light from the illumination device and the spatial light modulator and to generate an additional virtual image for a further eye of the observer of Leister for the purpose of providing a head-mounted display device for generating reconstructions of objects and scenes (Paragraph 1).

Claim 15 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Smalley (USPG Pub No. 2009/0040294) in view of Haussler (USP No. 8,149,266) as applied to claim 1 above, and further in view of Buschbeck (USPG Pub No. 2010/0165430).
Regarding claim 15, Smalley and Haussler disclose the claimed invention except for where at least one telecentric imaging system is provided in whose object-side focal plane at least one diffraction grating is disposed which tilts the light which is emitted by the spatial light modulator in a controlled manner. In the same field of endeavor, Buschbeck discloses where at least one telecentric imaging system (440/442) is provided in whose object-side focal plane at least one diffraction grating is disposed which tilts the light which is emitted by the spatial light modulator in a controlled manner (see Fig. 4, Paragraphs 48, 51-53). Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to provide the device of Smalley and Haussler with where at least one telecentric imaging system is provided in whose object-side focal plane at least one diffraction grating is disposed which tilts the light which is emitted by the spatial light modulator in a controlled manner of Buschbeck for the purpose of removing undesired order of the diffraction (Paragraph 52).
Claim 17 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Leister (USPG Pub No. 2010/0097671) in view of Haussler (USP No. 8,149,266).
Regarding claim 17, Leister discloses a head-mounted display device (see Fig. 1, Paragraph 1) comprising: of a wearer of the head-mounted display device (see Fig. 1); an illumination device (13) and a spatial light modulator (16) configured to inject light into a wave guide to generate a virtual image (see Fig. 1, Paragraphs 66, 67); a further illumination device (14) and a further spatial light modulator (19) configured to inject light into a further wave guide to generate a further virtual image (see Fig. 1, Paragraphs 66, 67). Leister discloses the claimed invention except for a position detector configured to detect a position of a pupil and a position of a further pupil; generate a virtual image based on the position of the pupil; generate a further virtual image based on the position of the further pupil; at least two diffraction gratings, crossed in their direction of deflection, comprising: a diffraction grating configured to increase a horizontal field of view of the virtual images; and a further diffraction grating configured to increase a vertical field of view of the virtual images. In the same field of endeavor, Haussler discloses a position detector configured to detect a position of a pupil and a position of a further pupil (Col. 4, Lines 55-64, Col. 5, Lines 23-28); generate a virtual image based on the position of the pupil (Col. 4, Lines 55-64, Col. 5, Lines 23-28); generate a further virtual image based on the position of the further pupil (Col. 4, Lines 55-64, Col. 5, Lines 23-28); at least two diffraction gratings (11, 8), crossed in their direction of deflection (see Fig. 1), comprising: a diffraction grating configured to increase a horizontal field of view of the virtual images (Col. 6, Lines 53-68); and a further diffraction grating configured to increase a vertical field of view of the virtual images (Col. 6, Lines 53-68). Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to provide the device of Leister with a position detector configured to detect a position of a pupil and a position of a further pupil; generate a virtual image based on the position of the pupil; generate a further virtual image based on the position of the further pupil; at least two diffraction gratings, crossed in their direction of deflection, comprising: a diffraction grating configured to increase a horizontal field of view of the virtual images; and a further diffraction grating configured to increase a vertical field of view of the virtual images of Haussler for the purpose of providing a holographic reconstruction system having an enlarged visibility region (Col. 1, Lines 15-20).
Prior Art Citations
               Nimura et al. (USPG Pub No. 2004/0001166), Drinkwater (USPG Pub No. 2010/0085642) and Chen et al. (USP No. 5,801,798) are each being cited herein to show a virtual image device that would have read on or made obvious a number of the above rejected claims, however, such rejections would have been repetitive.

	
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MAHIDERE S SAHLE whose telephone number is (571)270-3329. The examiner can normally be reached Monday-Thursday 8:00 AM to 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ricky Mack can be reached on 571 272-2333. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MAHIDERE S SAHLE/Primary Examiner, Art Unit 2872                                                                                                                                                                                                        12/2/2022